Title: To Thomas Jefferson from James Maury, 26 September 1804
From: Maury, James
To: Jefferson, Thomas


               
                  Dear Sir,
                  Liverpool 26th Septr 1804
               
               I have recieved the letter of 20th July with which you have had the goodness to honor me. The bills shall be accepted whenever they appear.
               The perusal of this letter affected me exceedingly; and indeed, how could it be otherwise, since it is so flattering a testimony of that friendship you have invariably shewn for me from so early a period & brings to my mind the most pleasing recollections. I pray you, Sir, to accept my best thanks for these kind attentions: as I do for the good account you give me of my worthy brother, for whom I had long been alarmed.
               Many in this country also are deeply anxious for it’s crisis, which appears awful beyond precedent. Nevertheless Trade seems to go on as if no such thing existed. The exports to the United States from this place the late summer appear to have been immense, & our vessells have had the exclusive advantage of carrying them. 
               I have the honor to be with every sentiment of esteem & respect Your much obliged friend & Servant
               
                  
                     James Maury
                  
               
            